Carro, J. P.,
dissents in a memorandum as follows: Evidence was given at the suppression hearing that the arresting officer observed defendant on four occasions over a ten-minute period remove a white paper bag from his jacket pocket, from which he extracted something that he then handed over to four successive persons in exchange for cash, and that defendant *393was thereupon arrested without any inquiry having been made of him by the officer. The observed conduct, while providing reasonable suspicion sufficient to justify a stop and inquiry, and pursuit of the defendant if he had fled, did not provide probable cause for defendant’s arrest (cf., People v Leung, 68 NY2d 734; see, People v Wilson, 175 AD2d 15, lv denied 78 NY2d 1015; Matter of Kevin W., 188 AD2d 301).
In People v Matienzo (184 AD2d 296, affd 81 NY2d 778), this Court found probable cause resulting from a police officer’s receipt of a police radio transmission that defendant had engaged in a "hand-to-hand”, referring to defendant’s exchange of a small plastic bag for money. The Court of Appeals in its affirming memorandum did not reach the issue dividing our Court in that case, which was whether probable cause for the defendant’s arrest could be established without calling the transmitting officer at the suppression hearing, but rather affirmed on the alternative rationale of the motion court, that the police radio report of defendant’s conduct, and his ignoring of the police request to stop, furnished reasonable suspicion that he had committed or was about to commit a crime such that pursuit by the officers was justified. As in People v Martinez (80 NY2d 444), it was the police discovery of crack in the bag that the defendant abandoned which supplied probable cause for the defendant’s arrest.
In People v Wilson (175 AD2d 15, lv denied 78 NY2d 1015, supra) we did not reject, solely on procedural grounds, any theory which might validate the arrest here, as the majority suggests. We simply refused to address the People’s contention, raised for the first time on appeal, that the defendant’s motion to suppress should have been denied because the initial seizure of defendant was permissible under Terry v Ohio (392 US 1) as a stop and frisk (175 AD2d, supra, at 16). That issue is not presented on this appeal. The general principle reiterated in Wilson, and controlling here, is this: "A police officer’s observation of an exchange between defendant and another individual of an undescribed object and United States currency is insufficient to establish probable cause to arrest defendant [citations omitted].” (Supra, at 17.) In Wilson, as here, the defendant was observed to have engaged in more than one suspected sale; yet we held that because the officer’s observations "were susceptible to innocent interpretation, his immediate arrest of defendant was excessive and not based on probable cause [citation omitted].” (Supra, at 17-18.) Similarly, in Matter of Kevin W. (188 AD2d, supra, at 302) we held: "Thus, we agree with Family Court’s finding that the officers’ *394observations of respondent passing undescribed objects to three persons [in exchange for currency] did not permit them to assume that the objects contained an illegal substance. While such observations were sufficient to justify a request for information (People v De Bour, 40 NY2d 210, 223), they did not provide a basis for a forcible detention (supra). ”
The majority suggests no adequate basis for not following our recent unanimous holdings in People v Wilson (supra) and Matter of Kevin W. (supra) under the principle of stare decisis. Nor does the majority cite any appellate cases holding that where unseen or unidentified objects were exchanged on the street for currency, a police officer had probable cause to arrest a suspect without making an inquiry, which is a crucial element absent in the instant case. Thus, if Officer Black had merely inquired of the defendant for an explanation of his suspicious conduct and received an implausible explanation, that would have elevated the officer’s reasonable suspicion that defendant was committing a crime, to probable cause justifying the defendant’s arrest.
The Court of Appeals in People v McRay (51 NY2d 594, 604) repeatedly emphasized the importance of an observation of a glassine envelope being exchanged for currency as a circumstance which "may give rise to a finding of probable cause”. Indeed, the Court noted that whereas "in the past the glassine envelope was a 'telltale sign of heroin’, it can now be deemed the hallmark of an illicit drug exchange.” (Supra, at 604.) The Court continued its analysis with the following observations, which further support my conclusion that there was not probable cause to arrest the defendant for exchanging "something” for currency (supra, at 605): "Quite simply, then, there is no sound basis for resisting as a matter of law the inference of probable cause that arises when as in these cases a trained and experienced officer observes the delivery of one or more glassine envelopes—the 'hallmark’ of a drug transaction—in an area notorious for narcotics activity. This is not to say that the inference of probable cause must be drawn in every case. Rather, we are merely establishing a minimum requirement. Once the minimum is satisfied, it is a question for those courts with fact-finding power—principally the suppression court and the Appellate Divisions—to find as a fact whether probable cause exists.”
The majority apparently dismisses as unimportant the officer’s failure to observe the object passed, whether it be a glassine envelope or a crack vial, which was the central element cited by the Court of Appeals as a minimum require-*395merit for finding probable cause. In my view, such a bold departure from this clear standard emanating from our State’s highest court, is unjustifiable.